PER CURIAM.
Charles R. Hull appeals fi’om the summary denial of his 3.850 post conviction motion. *471Hull’s motion and attached memorandum of law raise nine issues. We need to address only one.
Although Hull asserted in his motion that he had requested his counsel to file a notice of appeal, Hull failed to allege that he made this request in a timely fashion. This omission was cured, however, by the accompanying sworn memorandum wherein Hull did allege a timely request. Consequently, on this claim, Hull is entitled to further action on remand.
Accordingly, we reverse and remand on this point only, and affirm as to all remaining issues.
AFFIRMED in part; REVERSED in part; REMANDED.
W. SHARP, GOSHORN and HARRIS, JJ., concur.